DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 1 and 4 are objected to because of the following informality:  The term “canonical” in each of these claims should be replaced with the term -- conical – to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 4, there is insufficient antecedent basis for “the tubular portion” in each of these claims.  As best understood, each occurrence of the term “tubular portion” should be replaced with the previously recited term -- tubular body -- for clarity.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albl et al. (US 2021/0001664 A1; previously cited and applied; hereinafter “Albl”).
	Albl discloses a wheel hub 10 having an axis 20 of symmetry and comprising: a flange 14 transverse to the axis of symmetry and provided with a plurality of fixing holes 16 for attaching a wheel (paragraph [0042]); a tubular body 48 extending axially from the flange for supporting a rolling bearing (paragraph [0054]); and a centring device (comprised of 36 and 28) arranged on a side of the flange opposite to that of the tubular body and in a position concentric with the axis of symmetry of the wheel hub (Fig. 1), for retaining a wheel rim or a brake disc (paragraphs [0044-0045]); wherein the centring device further comprises a respective continuous tubular body 48 projecting axially from the flange, radially bounded by an outer mounting surface 44, and provided with a given number of a plurality of flattened areas 46 extending circumferentially and axially on the outer surface and are arranged continuously with the otherwise cylindrically shaped outer surface of the respective continuous tubular body (paragraph [0046]; Fig. 1).

Allowable Subject Matter
8.	Claims 1-4 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
9.	Applicant’s arguments, filed 7 June 2022, with respect to the rejection(s) of independent claims 1 and 4 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection of these amended claims has been withdrawn.  However, upon further consideration of the amended claims, a new ground(s) of rejection is made under 35 USC 112(b), as noted above.
	It is noted that Applicant has not argued the propriety of the rejection of independent claim 5 under 35 USC 102(a)(2).  Nor has Applicant amended independent claim 5 to include limitations to define over Albl.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617